ORDER
PER CURIAM:
Appellants Linda A. Hodges and Jimmie Hodges were remaindermen who were ejected from the property of the life tenant, Delores Clark, by court order. The Hodges appeal, alleging that the circuit court erred in denying their request to *799consolidate the ejectment action with a partition action that they had separately filed against a different party and in not finding that Clark had abandoned her life interest in the property. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).